An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1027
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 15 April 2014


IN THE MATTER OF:

      H.L.M., T.D.M.                          Caldwell County
                                              Nos. 12 JT 146-47




      Appeal by respondent mother from orders entered 26 June

2013 by Judge Mark L. Killian in Caldwell County District Court.

Heard in the Court of Appeals 24 March 2014.


      No brief filed for petitioner-appellee father.

      Robert W. Ewing for respondent-appellant mother.


      HUNTER, JR., Robert N., Judge.


      Respondent mother appeals from the orders entered in this

private     proceeding     terminating      her    parental     rights     to   two

children.      On appeal, Respondent contends the trial court made

insufficient findings of fact to support both the grounds for

termination and the conclusion that termination of her rights

was in the juveniles’ best interests.              We vacate the termination

order and remand the matter.
                                       -2-
      Petitioner father and respondent are the biological parents

of   the   juveniles,    who    were   born    in     2001    and     2005.        On   19

December 2011, the parties reached a consent agreement regarding

custody    of   the   juveniles.       The     consent       order    provided      that

petitioner would have primary custody of the juveniles, that

neither party would be required to pay child support, and that

respondent would have visitation with the juveniles, subject to

mutually agreeable conditions.

      On 3 October 2012, petitioner filed petitions to terminate

respondent’s      parental      rights       alleging        she     had      willfully

abandoned and failed to support the juveniles.                       The matter came

on for hearing on 1 May 2013 in Caldwell County District Court’s

juvenile division.           On 26 June 2013, the trial court entered

orders     terminating       respondent’s       parental        rights        to    both

juveniles.       After   making    findings      of    fact,       the   trial     court

concluded that grounds existed to support termination and that

it   was   in   the   best   interests    of    the    juveniles         to   terminate

respondent’s parental rights.            Respondent gave timely notice of

appeal in writing on 25 July 2013.

      Respondent’s first two arguments on appeal are that the

trial court’s findings of fact do not support its conclusions
                                               -3-
that    grounds         existed       to   terminate     her    parental         rights.        We

agree.

       At    the       adjudicatory        stage    of   a   termination          of    parental

rights hearing, the burden is on the petitioner to prove by

clear, cogent, and convincing evidence that at least one ground

for termination exists.                    N.C. Gen. Stat. § 7B-1109(f) (2013);

In re Blackburn, 142 N.C. App. 607, 610, 543 S.E.2d 906, 908

(2001).         Review           in   the     appellate        courts       is    limited       to

determining            whether    clear      and    convincing       evidence       exists      to

support the findings of fact, and whether the findings of fact

support the conclusions of law.                      In re Huff, 140 N.C. App. 288,

291, 536 S.E.2d 838, 840 (2000), appeal dismissed, disc. review

denied, 353 N.C. 374, 547 S.E.2d 9 (2001).

       “For this Court to exercise its appellate function, the

trial       court       must      enter     sufficient       findings        of        fact   and

conclusions of law to reveal the reasoning which led to the

court’s ultimate decision.”                    In re D.R.B., 182 N.C. App. 733,

736, 643 S.E.2d 77, 79 (2007).                      “When a trial court is required

to make findings of fact, it must make the findings of fact

specially.”            In re Harton, 156 N.C. App. 655, 660, 577 S.E.2d

334,    337    (2003)          (citing      N.C.    Gen.     Stat.      §   1A-1,       52(a)(1)

(2001)).           A    termination         order    that    omits      findings        of    fact
                                   -4-
necessary    to   support   the   grounds   for   termination   must   be

reversed.     See In re C.N.C.B., 197 N.C. App. 553, 558, 678

S.E.2d 240, 243 (2009).

    In this case, the trial court’s findings of fact do not

adequately support the grounds for termination.         The grounds for

termination are identified in one vague finding of fact in each

order:

            5.   The Respondent, the mother of the minor
            child, is not a fit and proper person to
            have custody of the minor child involved
            herein and that the mother’s parental rights
            in and to the said minor child should be
            terminated on the grounds that:

            The mother has willfully abandoned the child
            for   at   least   six   consecutive   months
            immediately [sic] filing of the petition.
            [Respondent], the child’s mother, has not
            seen the child or provided support for the
            minor child for the last six (6) months.

    The trial court’s orders sufficiently recite the statutory

grounds for terminating parental rights enumerated in N.C. Gen.

Stat. § 7B-1111(a)(7) (2013).       See In re L.M.T., ___ N.C. ___,

___, 752 S.E.2d 453, 455 (2013)          (“The trial court’s written

findings must address the statute’s concerns, but need not quote

its exact language.”).      However, we hold that the trial court’s

findings of fact do not shed light on the reasoning supporting

either ground.     In fact, the trial court’s orders are devoid of
                                          -5-
any   findings      describing          respondent’s      specific     actions        or

omissions that support its conclusion that respondent willfully

abandoned the juveniles or failed to provide adequate support

for the children.          Instead, the trial court made only a few

findings describing the history of the case, and then set forth

its ultimate findings related to the grounds for termination.

These findings are insufficient to permit appellate review of

the termination orders.           Accordingly, we vacate the termination

orders and remand the matter so that the trial court may, if

supported    by    sufficient      evidence,      enter   new    adjudication        and

disposition orders containing sufficient findings of fact.

      Because      we    vacate     the     adjudication        of    both     grounds

supporting       termination      and    remand    the    matter,     we     need    not

address     respondent’s        argument         pertaining      to    disposition.

However,    we    note   that     the    trial    court   is    required      to    make

findings addressing the relevant factors set out in N.C. Gen.

Stat. § 7B-1110(a) (2013).

      VACATED and REMANDED.

      Judges ERVIN and DAVIS concur.

      Report per Rule 30(e).